Motion Granted; Appeal Dismissed and Memorandum Opinion filed
November 21, 2019.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-19-00634-CV


CRUDE OILFILED SOLUTIONS, LLC, CRUDE OILFIELD SOLUTIONS,
    LP, PATRICK BLAKE AND NICHOLAS FLORES, Appellants

                                       V.

  OILWELL GUIDANCE, LLC AND OMNI DIRECTIONAL DRILLING,
                      LLC, Appellees

                    On Appeal from the 80th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2019-52830


                         MEMORANDUM OPINION

      This is an appeal from a judgment signed . On November 12, 2019, the parties
filed an agreed motion to dismiss the appeal. See Tex. R. App. P. 42.1. The motion
is granted.

                                        1
      Accordingly, the appeal is ordered dismissed.



                                                  PER CURIAM

Panel Consists of Justices Zimmerer, Spain and Hassan.




                                        2